Per Curiam. We hereby publish the following proposed amended Rule 4.1 of the Arkansas Rules of Criminal Procedure for review and comment by the bench and bar. Comments shall be filed with Les Steen, Supreme Court Clerk, within sixty (60) days of the date of this per curiam order.. RULE 4.1 Authority to Arrest Without Warrant. (a) A law enforcement officer may arrest a person without a warrant if the officer has reasonable cause to believe that such person has committed (i) a felony; (ii) a traffic offense involving: (A) death or physical injury to a person; or (B) damage to property; or (C) driving a vehicle while under the influence of any intoxicating liquor or drug; (iii) any violation of law in the officer’s presence; (iv) acts which constitute a crime under the laws of this state and which constitute domestic abuse as defined by law against a family or household member and which occurred within four (4) hours preceding the arrest. (b) A private person may make an arrest where he has reasonable grounds for believing that the person arrested has committed a felony. (c) An arrest shall not be deemed to have been made on insufficient cause hereunder solely on the ground that the officer or private citizen is unable to determine the particular offense which may have been committed. (d) A warrantless arrest by an officer not personally possessed of information sufficient to constitute reasonable cause is valid where the arresting officer is instructed to make the arrest by a police agency which collectively possesses knowledge sufficient to constitute reasonable cause.